       Case 1:18-cr-00691-JGK Document 65 Filed 04/19/21 Page 1 of 2




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STA TES OF AMERICA
                                                            ORDER GRANTING TEMPORARY
         -v.-                                                                  RELEASE
                                                                         18 Cr. 691 (JGK)
 DARRELL MCLEOD,

    Defendant.



       WHEREAS, on or about Apri I 16, 2021 , Darrel I Mcleod , the defendant, filed a letter

motion requesting temporary release from the Essex County Correctional Facility to attend his

grandmother ' s funeral on April 20, 2021, at 9:00 a.m. ;

       WHEREAS, the defendant' s letter motion requested that the Court release him Monday,

April 19, 2021 , and allow him to return to the Essex County Correctional Facility on Tuesday,

following the aforementioned funeral services;

        WHEREAS, the defendant ' s letter motion stated that the defendant would spend the

evening at his partner's apartment at 360 E. 137th Street, Bronx New York;

        WHEREAS, the Court endorsed the defendant' s letter motion on April 16, 2021 ;

        WHEREAS, the defendant further proposes that he be released with a $10,000 unsecured

personal recognizance bond; and

        WHEREAS, the Government consents to all aspects of the defendant' s request;



        IT IS HEREBY ORDERED that the defendant is to be released from the Essex County

Correctional Facility on Monday, April 19, 2021 , for purposes of attending his grandmother' s

funeral on April 20, 2021 , at 9:00 a.m .; that the defendant be released on a $10,000 unsecured

personal recognizance bond ; that the defendant spend the evening of April 19, 2021 , at 360 E.
       Case 1:18-cr-00691-JGK Document 65 Filed 04/19/21 Page 2 of 2




13 7th Street, Bronx New York; and that, following his grandmother' s services on Apri I 20, 2021 ,

the defendant report back to the Essex County Correctional Facility no later than 24 hours

following his release.




                                        ~ c-r~
                                             HO . JOHN G. KOELTL
                                                =ates District Judge




                                                 2
